COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 L.D.W.                                                         No. 08-13-00170-CV
                                                 §
                        Appellant,                                  Appeal from
                                                 §
 v.                                                              109th District Court
                                                 §
 TEXAS DEPARTMENT OF FAMILY                                   of Andrews County, Texas
 AND PROTECTIVE SERVICES,                        §
                                                                    (TC # 18812)
                        Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that because Appellant is indigent, no order regarding costs is made. We further

order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.